                                                                                     Case 2:21-cv-01461-ESW Document 1 Filed 08/23/21 Page 1 of 13




                                                                            1   Stephen Montoya (#011791)
                                                                                Montoya, Lucero & Pastor, P.A.
                                                                            2   3200 North Central Avenue, Suite 2550
                                                                            3   Phoenix, Arizona 85012
                                                                                602-256-6718 (telephone)
                                                                            4   602-256-6667 (fax)
                                                                            5   stephen@montoyalawgroup.com

                                                                            6   Attorney for Plaintiff
                                                                            7
                                                                                                    IN THE UNITED STATES DISTRICT COURT
                                                                            8
                                                                                                         FOR THE DISTRICT OF ARIZONA
                                                                            9
                                                                           10
                                                                                Sherri Haahr,                                No.
                                                                           11
                                                                                      Plaintiff,
                                                                           12                                                COMPLAINT
                               A P ROFESSIONAL A SSOCIATION O F L AWYERS




                                                                           13 vs.
M ONTOYA , L UCERO & P ASTOR
                                 3200 NORTH CENTRAL AVENUE, SUITE 2550




                                                                                                                             (Jury Trial Demanded)
                                         PHOENIX, ARIZONA 85012




                                                                           14 Ovations Food Service LP, doing business
                                                                              as Spectra Food Services and Hospitality,
                                                                           15
                                                                           16         Defendant.
                                                                           17
                                                                                      For her Complaint against Defendant, Plaintiff alleges the following:
                                                                           18
                                                                                1.    This is an action seeking to redress discrimination based on disability in the
                                                                           19
                                                                                      workplace brought by Ms. Sherri Haahr against her former employer, Ovations Food
                                                                           20
                                                                                      Service LP, doing business as “Spectra Food Services and Hospitality,” under Title I
                                                                           21
                                                                                      of the Americans with Disabilities Act of 1990, 42 U.S.C. § 12101, as amended by
                                                                           22
                                                                                      the ADA Amendments Act of 2008.
                                                                           23
                                                                                2.    This Court has subject matter jurisdiction over this action under 28 U.S.C. § 1331,
                                                                           24
                                                                                      1343(4) and 42 U.S.C. § 12101.
                                                                           25
                                                                                3.    This Court has personal jurisdiction over the parties to this dispute because the
                                                                           26
                                                                                      misconduct alleged in this Complaint transpired in Maricopa, Arizona, and Ovations
                                                                           27
                                                                                      was doing business in Maricopa County, Arizona at all times material to this
                                                                           28
                                                                                     Case 2:21-cv-01461-ESW Document 1 Filed 08/23/21 Page 2 of 13




                                                                           1          Complaint.
                                                                           2    4.    Venue is proper in this District under 28 U.S.C. § 1391(b) and 42 U.S.C. § 12101.
                                                                           3    5.    Sherri Haahr is a citizen of the United States of America residing in Pinal County,
                                                                           4          Arizona.
                                                                           5    6.    Ovations Food Service LP, doing business as “Spectra Food Services and
                                                                           6          Hospitality,” is a limited partnership that did business in Maricopa County, Arizona
                                                                           7          at all times material to this Complaint.
                                                                           8    7.    Ovations has been engaged in an industry affecting interstate commerce, has
                                                                           9          employed at least fifteen employees at all times material to this Complaint and is
                                                                           10         consequently subject to the requirements of Title I of the Americans with
                                                                           11         Disabilities Act of 1990, as amended.
                                                                           12 8.      Ovations employed Ms. Haahr as a Human Resources Generalist at all times
                               A P ROFESSIONAL A SSOCIATION O F L AWYERS




                                                                           13
M ONTOYA , L UCERO & P ASTOR
                                 3200 NORTH CENTRAL AVENUE, SUITE 2550




                                                                                      material to this Complaint.
                                                                           14 9.      Ms. Haahr’s work performance at Ovations was satisfactory to excellent at all times
                                         PHOENIX, ARIZONA 85012




                                                                           15         material to this Complaint.
                                                                           16 10.     Ms. Haahr’s suffers from a disability consisting of a medical condition that
                                                                           17         substantially limits her ability to engage in one or more essential life activities; for
                                                                           18         example, she is sometimes not able to recreate, perform manual tasks, concentrate or
                                                                           19         do common household chores.
                                                                           20 11.     Notwithstanding her disability, Ms. Haahr was qualified and able to do her job as a
                                                                           21         Human Resource Generalist with (and more often without) a reasonable
                                                                           22         accommodation.
                                                                           23 12.     On approximately December 19, 2016, Ms. Haahr requested a reasonable
                                                                           24         accommodation for her disability consisting of a brief leave of absence in
                                                                           25         accordance with Ovations’ employee handbook.
                                                                           26 13.     Ms. Haahr also provided Ovations with a letter from her treating physician verifying
                                                                           27         that she required the leave due to a medical condition and that she would be fit to
                                                                           28         return to work on January 2, 2017 without any restrictions.

                                                                                                                                 2
                                                                                      Case 2:21-cv-01461-ESW Document 1 Filed 08/23/21 Page 3 of 13




                                                                           1    14.    Ms. Haahr also asked Ovations’ Human Resource Director if Ovations required any
                                                                           2           additional information regarding her request for leave.
                                                                           3    15.    Ms. Haahr also asked Ovations’ Human Resource Director for more information
                                                                           4           regarding Ovations’ leave policies.
                                                                           5    16.    Ovations refused to engage in the interactive process with Ms. Haahr by ignoring her
                                                                           6           request for a reasonable accommodation and her physician’s letter supporting her
                                                                           7           request, in addition to ignoring her offers to provide additional information about her
                                                                           8           medical condition and her requests for more information regarding Spectra’s leave
                                                                           9           policies.
                                                                           10 17.      Rendered temporarily unable to work because of her disability, Ms. Haahr did not
                                                                           11          report to work on December 21, 2016 in accordance with her doctor’s letter.
                                                                           12 18.      Ovations’ terminated Ms. Haahr’s employment for purported “job abandonment” on
                               A P ROFESSIONAL A SSOCIATION O F L AWYERS




                                                                           13
M ONTOYA , L UCERO & P ASTOR
                                 3200 NORTH CENTRAL AVENUE, SUITE 2550




                                                                                       December 21, 2016 without responding to her request for leave or for further
                                                                           14
                                         PHOENIX, ARIZONA 85012




                                                                                       information regarding leave.
                                                                           15 19.      Ovations’ conduct as described above was intentional, malicious and in reckless
                                                                           16          disregard of Ms. Haahr’s federally protected rights under the Americans with
                                                                           17          Disabilities Act.
                                                                           18 20.      Based upon Ovations’ discriminatory misconduct, Ms. Haahr filed a timely Charge
                                                                           19          of Discrimination against Ovations with the United States Equal Employment
                                                                           20          Opportunity Commission (“EEOC”) on January 12, 2016. See attached Exhibit A.
                                                                           21 21.      During the course of the EEOC’s investigation of Ms. Haahr’s Charge of
                                                                           22          Discrimination, Ovations falsely informed the EEOC that it could not produce her
                                                                           23          personnel file with the company because it had been given to a third-party in the
                                                                           24          ordinary course of business.
                                                                           25 22.      Ovations’ representation to the EEOC was false, because Ovations employed Ms.
                                                                           26          Haahr, and hence Ovations (not any third-party) was required to maintain and retain
                                                                           27          her personnel file.
                                                                           28 23.      Moreover, having worked in Ovations’ Human Resource Department, Ms. Haahr

                                                                                                                              3
                                                                                      Case 2:21-cv-01461-ESW Document 1 Filed 08/23/21 Page 4 of 13




                                                                           1           knew that Ovations retained the personnel files of its current and former employees
                                                                           2           at its corporate headquarters.
                                                                           3    24.    Ovations also made several other materially false statements to the EEOC regarding
                                                                           4           Ms. Haahr’s requests for temporary leave.
                                                                           5    25.    After investigating Ms. Haahr’s Charge, the EEOC determined that:
                                                                           6                         On behalf of the U.S. Equal Employment Opportunity
                                                                                                     Commission ("Commission"), I issue the following
                                                                           7                         determination on the merits of the subject charge under
                                                                           8                         the Americans with Disabilities Act of 1990, as
                                                                                                     amended (ADA). Respondent Spectra is an employer
                                                                           9                         within the meaning of the ADA. All requirements for
                                                                           10                        coverage have been met.

                                                                           11                        Charging Party alleged that in December 2016, on
                                                                                                     advice from her physician she requested two weeks of
                                                                           12
                                                                                                     leave as an accommodation for a disability. She alleges
                               A P ROFESSIONAL A SSOCIATION O F L AWYERS




                                                                           13                        that this request was denied and that her employment
M ONTOYA , L UCERO & P ASTOR
                                 3200 NORTH CENTRAL AVENUE, SUITE 2550




                                                                                                     was subsequently terminated on December 21, 2016.
                                                                           14
                                         PHOENIX, ARIZONA 85012




                                                                           15                        Respondent alleges that Charging Party could not
                                                                                                     perform the essential functions of her position and
                                                                           16                        abandoned her job when she did not return to work by
                                                                                                     the date requested.
                                                                           17
                                                                           18                        Based on the evidence obtained during the
                                                                                                     investigation of this charge, I find there is reasonable
                                                                           19                        cause to believe Respondent violated the ADA when it
                                                                           20                        denied Charging Party's request for a reasonable
                                                                                                     accommodation for her disability and when it
                                                                           21                        discharged her from employment.
                                                                           22
                                                                                                     I further find reasonable cause to believe that
                                                                           23                        Respondent violated the ADA when it failed to
                                                                                                     preserve records relevant to the Charge of
                                                                           24                        Discrimination until final disposition of the Charge.
                                                                           25                        See 29 CFR § 1602.12.

                                                                           26                        The Commission makes no findings regarding any
                                                                           27                        other allegation made in the charge.

                                                                           28                        The determination is final. . . .


                                                                                                                               4
                                                                                      Case 2:21-cv-01461-ESW Document 1 Filed 08/23/21 Page 5 of 13




                                                                           1           See attached Exhibit B.
                                                                           2    26.    After unsuccessfully engaging in conciliation, the United States Equal Employment
                                                                           3           Opportunity Commission issued Ms. Haahr a Right to Sue letter on May 25, 2021.
                                                                           4           See attached Exhibit C.
                                                                           5    27.    Ms. Haahr has initiated this civil action within ninety days of her receipt of the Right
                                                                           6           to Sue Letter from the EEOC.
                                                                           7    28.    Pursuant to Rule 38(b) of Federal Rules of Civil Procedure, Ms. Haahr hereby
                                                                           8           demands a trial by jury.
                                                                           9           WHEREFORE, Ms. Haahr respectfully requests the Court to:
                                                                           10                 A.     Issue a judgment declaring that the conduct of Defendant as described
                                                                           11                        above violated her rights under Title I of the Americans with
                                                                           12                        Disabilities Act of 1990, 42 U.S.C. § 12101, as amended by the ADA
                               A P ROFESSIONAL A SSOCIATION O F L AWYERS




                                                                           13
M ONTOYA , L UCERO & P ASTOR
                                 3200 NORTH CENTRAL AVENUE, SUITE 2550




                                                                                                     Amendments Act of 2008;
                                                                           14
                                         PHOENIX, ARIZONA 85012




                                                                                              B.     Issue preliminary and permanent injunctions against Defendant
                                                                           15                        enjoining it from committing similar unlawful acts in the future;
                                                                           16                 C.     Issue a judgment awarding her nominal, compensatory and punitive
                                                                           17                        damages against Defendant in amounts to be determined by the
                                                                           18                        finder-of-fact at trial;
                                                                           19                 D.     Issue a judgment awarding her reasonable costs and attorney fees
                                                                           20                        pursuant to 42 U.S.C. § 12205 and any other applicable law; and
                                                                           21                 E.     Issue a judgment awarding her all other relief that is just and proper
                                                                           22                        under the circumstances.
                                                                           23                              Respectfully submitted this 23rd day of August 2021.
                                                                           24                              MONTOYA, LUCERO & PASTOR, P.A.
                                                                           25
                                                                           26                               ________________________________
                                                                                                            Stephen Montoya
                                                                           27                               3200 North Central Avenue, Suite 2550
                                                                           28                               Phoenix, Arizona 85012
                                                                                                            Attorney for Plaintiff

                                                                                                                                5
                                                                                    Case 2:21-cv-01461-ESW Document 1 Filed 08/23/21 Page 6 of 13




                                                                           1    I hereby certify that on August 23, 2021, I electronically transmitted the foregoing
                                                                                document to the Clerk of Court using the CM/ECF System for filing.
                                                                           2
                                                                           3
                                                                           4
                                                                                ____________________________
                                                                           5
                                                                           6
                                                                           7
                                                                           8
                                                                           9
                                                                           10
                                                                           11
                                                                           12
                               A P ROFESSIONAL A SSOCIATION O F L AWYERS




                                                                           13
M ONTOYA , L UCERO & P ASTOR
                                 3200 NORTH CENTRAL AVENUE, SUITE 2550




                                                                           14
                                         PHOENIX, ARIZONA 85012




                                                                           15
                                                                           16
                                                                           17
                                                                           18
                                                                           19
                                                                           20
                                                                           21
                                                                           22
                                                                           23
                                                                           24
                                                                           25
                                                                           26
                                                                           27
                                                                           28


                                                                                                                         6
Case 2:21-cv-01461-ESW Document 1 Filed 08/23/21 Page 7 of 13




               EXHIBIT A
Case 2:21-cv-01461-ESW Document 1 Filed 08/23/21 Page 8 of 13
Case 2:21-cv-01461-ESW Document 1 Filed 08/23/21 Page 9 of 13




               EXHIBIT B
Case 2:21-cv-01461-ESW Document 1 Filed 08/23/21 Page 10 of 13
Case 2:21-cv-01461-ESW Document 1 Filed 08/23/21 Page 11 of 13
Case 2:21-cv-01461-ESW Document 1 Filed 08/23/21 Page 12 of 13




               EXHIBIT C
Case 2:21-cv-01461-ESW Document 1 Filed 08/23/21 Page 13 of 13
